Citation Nr: 1644567	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  11-03 699	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for scar formation.

2.  Entitlement to service connection for cataracts.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for impotence.

5.  Entitlement to service connection for residuals of stroke.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for a bladder tumor.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for a blood clot, right leg.

13.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to August 1957.

These matters come before the Board of Veterans' Appeals (Board) from RO decisions dated in January 2009 and April 2011.  The Veteran presented sworn testimony in support of his appeal during a May 2014 videoconference hearing before the undersigned Veterans Law Judge.  In July 2014, the Board granted service connection for residuals of cold injury to all extremities and for bilateral hearing loss.  These grants represent a complete resolution of the appeal as to these issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  We note that the Veteran has not challenged the disability ratings or the effective dates assigned by the RO.

In July 2014, the Board also remanded the matters listed above for further evidentiary development.  Such development has been accomplished to the extent possible, as discussed below, and the matter has been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for tinnitus, a right leg blood clot, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Cataracts, prostate cancer, impotence, residuals of stroke, sinusitis, bladder tumor, and sleep apnea were initially manifested many years after service, and no plausible connection to service or to a service-connected disability is indicated.  

2.  Scar formation, hemorrhoids, sinusitis, and hypertension are not shown to be connected to service in any way.  


CONCLUSION OF LAW

Service connection for scar formation, cataracts, prostate cancer, impotence, residuals of stroke, hemorrhoids, sinusitis, a bladder tumor, sleep apnea, and hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for these disabilities, asserting that each is related to service in some way.  During the May 2014 hearing on appeal, he explained that he has internal scar tissue which has caused obstruction of his small intestine.  He believes his sinusitis is related to chemical exposure during the course of his responsibilities in the motor pool, and he feels his sleep apnea is related to the sinusitis.  He traces his hypertension back to service, and believes that hypertension caused his stroke in 2005.  He believes he has cataracts caused by radiation treatments for bladder tumor and prostate cancer, and he claims that erectile dysfunction is secondary to the bladder tumor and/or treatment for the tumor. 

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decisions involving these claims in letters of October 2008 and February 2010 to the Veteran that informed him of his own and VA's duties for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the May 2014 hearing on appeal, the Veteran was given the opportunity under oath to express his contentions.  Additional sources of evidence which might support his appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service records are not contained in his claims file.  The National Personnel Records Center has certified that the Veteran's records were likely destroyed by a fire at that Center in the 1970s.  In the July 2014 Board remand, the Board noted that because the Veteran had filed a claim for VA education benefits prior to the 1973 fire, and because there were indications in the file that he may have received VA medical care while he was pursuing his education, there was some chance that his service treatment records had already been transferred to the VA and/or that medical records reflecting his physical condition shortly after service may still exist.  To ensure that such records were obtained, if they existed, the Board identified eight different VA facilities where the records might be, and requested that the RO contact them for a search.  This was accomplished upon remand.  Unfortunately, no records were turned up.  However, following this thorough search, we are now able to conclude that these records do not exist or that further efforts to obtain them would be futile, as required by law.  38 C.F.R. § 3.159(c)(2).  

The remainder of the July 2014 remand orders were successfully accomplished, and it appears the record on appeal is as fully-developed as possible.  

With regard to the issues decided herein, no VA examinations have been provided.  The law provides that VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Here it is the third element of McLendon that has not been met, so that the VA's duty to provide a medical examination has not been triggered.  
  
The Court of Appeals for the Federal Circuit has interpreted McLendon and the underlying statute and concluded that with regard to the third prong, medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  In other words, the Veteran's own non-medical assertion can sometimes provide enough support for the claim to warrant obtaining a VA medical nexus opinion.  The claims for service connection that are remanded below are being remanded on this very basis-that  the Veteran presented a plausible theory of entitlement and it is the VA's responsibility to investigate it.  With regard to the claims that are denied herein, however, he has not done this.  As explained below, many of the disabilities at issue developed many years after service, with no plausible theory of connection presented for our consideration.  Thus, there is no credible evidence of an "indication" that the disabilities may be associated with the claimant's service.  With regard to the disabilities which have an unidentified date of onset, such as hemorrhoids and hypertension, the Board is still unable to identify an indication that the disabilities may be associated with the claimant's service-in our view, such an indication requires more than a simple assertion, which is all the Veteran has provided in this case.  

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran may benefit from a presumption of service connection based on a chronic disease, such as his prostate cancer, bladder tumor, and hypertension.  38 C.F.R. § 3.309(a).  When a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the chronic disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Even if a chronic disease is not shown within one year of discharge, service connection may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a)..  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The problems with the Veteran's case revolve around the second and third elements outlined in Shedden.  His case lacks in-service incurrence or aggravation of the disease or injuries at issue here; and there is no showing of a causal relationship between the present disability and the disease or injury allegedly incurred or aggravated during service.  None of the disabilities at issue are established in the record at any time proximate to service.  His cataracts, prostate cancer, impotence, stroke, sinusitis, bladder tumor, and sleep apnea are affirmatively shown to have had their inception many years after service, as the initial diagnosis of each one is reflected in the medical evidence available for review, many years after service.  None of the medical evidence of record regarding the initial diagnosis and subsequent treatment relates these diseases to service in any way.  No connection to a service-connected disability is postulated either.

The Veteran's contentions are sincere.  However there is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995) (a lay person is generally not capable of opining on matters requiring medical knowledge, such as the degree of disability produced by the symptoms or the condition causing the symptoms).  

As none of these disabilities were present during service or for many years after and absent any indication of a medical connection to service, service connection for cataracts, prostate cancer, impotence, stroke, sinusitis, bladder tumor, and sleep apnea must be denied.  These facts also do not support a presumption of service incurrence for chronic diseases under 38 C.F.R. § 3.307 and 3.309 for prostate cancer and bladder tumor because these diseases are not shown to have been manifest to a degree of 10 percent within one year of the Veteran's discharge from service in 1957.

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, as mentioned above, the Veteran's service medical records are missing.  The Board's analysis has been undertaken with this heightened duty in mind. 

The other disabilities require more explanation.  The medical history portions of more recent medical records reflect that the Veteran underwent a jejunoileal bypass surgery in 1977.  These records are not available for review.  He did not have problems with intestinal blockage until many years later.  One of the theories for the blockage was possible scar tissue from the 1977 surgery, although this theory was not confirmed, as treatment for his complaints was non-invasive.  In any case, as there is no showing of a connection between service and the bypass surgery or any subsequent internal scarring, service connection for this must also be denied.

The medical evidence of record does not reflect an initial diagnosis of hemorrhoids, meaning it is reasonable to assume they existed prior to 1995.  The Veteran has made no assertions whatsoever about hemorrhoids, however.  Given the great length of time between service and his claim for service connection, and his lack of a basis for the claim, there is simply nothing in the record at this time to support a grant of service connection for this disability.  

The Veteran contends that sinusitis was caused by exposure to fumes related to his duties in service.  The medical evidence does not support this contention, however.  In fact, his current diagnosis is of "allergic rhinitis and questionable sinusitis," meaning that he may not even have a current disability involving chronic sinusitis.  There is no suggestion in the evidence these conditions are in any way related to exposure to fumes decades ago.

The earliest-available 1995 medical records show that the Veteran was taking medication to control his blood pressure at that time.  The Veteran's hearing testimony was that he has had hypertension since he got out of the military.  Again, given the length of time between service and his claim for service connection, although we find his testimony to be generally credible and sincere, it would be a huge leap to find that his hypertension developed to a degree of 10 percent disabling based upon these two pieces of evidence.  That he had hypertension prior to 1995 and that he recalls having it after service; these two facts simply are not substantial enough to presume service connection under the presumptions for chronic diseases in 38 C.F.R. § 3.307 and 3.309.  

It is very important to observe that no other theory of entitlement supports a nexus between service and these ten disabilities either, as all of the evidence does not in any way establish these disease were incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet.App. 303, 305 (1992).

The preponderance of the evidence is against these claims and the appeals must be denied.


ORDER

Service connection for scar formation, cataracts, prostate cancer, impotence, residuals of stroke, hemorrhoids, sinusitis, bladder tumor, sleep apnea, and hypertension is denied.


REMAND

Before the three remaining issues on appeal may be adjudicated, additional evidentiary development is required.  

During the May 2014 hearing, the Veteran testified that he has had tinnitus for a long time, going way back.  During a November 2008 VA examination, the Veteran reported that he had been experiencing tinnitus for the past three to four years, although during recent VA examinations in August 2014 and again in August 2015, the Veteran denied having recurrent tinnitus altogether.  

Thus, the question of whether the Veteran has a current disability involving subjective, recurrent tinnitus remains open, and another question is raised by the evidence of record.  Because the Veteran was recently granted service connection for bilateral hearing loss, if tinnitus is shown to be secondary to his hearing loss, service connection for tinnitus as proximately caused by sensorineural hearing loss could be warranted.  This is a medical question which requires an informed medical opinion.  

As noted above, service connection has been granted for residuals of frostbite affecting all four extremities.  The Veteran asserts that a blood clot in his right leg is related to the frostbite.  This is another medical question which requires an informed medical opinion.  

The Veteran claims he has an acquired psychiatric disorder which is related to service.  He claims he has posttraumatic stress disorder (PTSD) and depression related to service and events during service.  During the hearing, and also during his VA mental health treatment, he reported that he saw a man get backed over by a tank during service, and that another man he know committed suicide in service.  He was horrified by both events.  The medical evidence reflects a diagnosis of depression, as he was not considered to meet the criteria for PTSD.  

The evidentiary development regarding the experiences the Veteran reports during service has been less than adequate.  In the March 2010 communication when the Veteran first reported the suicide, he wrote clearly that he had witnessed a fellow solder take his life in March 1956 in Nuremberg, Germany.  He also clearly stated that he did not recall the soldier's name, but that they were in the same unit.  He identified the unit as the "371st Armored Infantry Bn, Co. B."  In June 2010, the RO wrote the Veteran and requested that the Veteran provide the name of the individual who committed suicide.  Because the Veteran has provided the month and the location of the suicide, and because he has identified the unit to which he and the soldier belonged, the Board holds that the duty to assist requires an attempt to corroborate the suicide.  Corroborating the death of the soldier who was run over by a tank should be attempted at the same time.  Therefore this request should be referred to the appropriate military history research experts.

Regardless of the results of the historical unit research, i.e., whether the two deaths are corroborated or not, the Board determines that another VA examination is warranted to identify whether the Veteran has a currently-shown psychiatric disability which is related to service.  A large volume of medical evidence, including mental health treatment reports has been added to the file since the only mental health examination done in November 2010.  

As the case is being remanded anyway, the Veteran's VA treatment records should be updated for the file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the Birmingham VA Medical Center and the Central Alabama Veterans Health Care System, and all related clinics; from March 2015 until the present, for inclusion in the file.

2.  The Veteran should be afforded a VA audiology examination to identify whether he currently experiences recurrent tinnitus.  The claims folder should be made available to the examiner for review before the examination.  All indicated tests and studies should be accomplished.  The examiner should then render an opinion as to whether it is more, less, or equally likely that the Veteran's tinnitus is related to his service-connected bilateral hearing loss.  

3.  The Veteran's claims file, including the medical records obtained pursuant to the above request, should be forwarded to a VA physician with appropriate expertise for review and an opinion as to whether it is more, less, or equally likely that the Veteran's right leg blood clot was secondary to or aggravated by his service-connected frostbite residuals.  A complete rationale for the opinion reached should be fully expressed.  

IF the reviewing physician deems that a clinical examination and/or testing would be helpful to reaching an informed conclusion, then such examination and/or testing should be scheduled.  

4.  The RO should contact the National Personnel Records Center, and the Joint Services Records Research Center (JSRRC), or any other Agency deemed necessary to investigate the Veteran's reports of having witnessed a man being run over by a tank when he was stationed in Germany, and of having witnessed a suicide by a member of the "371st Armored Infantry Bn, Co. B" in March 1956 in Nuremberg, Germany.  

5.  After receiving the results of this research request, the Veteran should be afforded a VA psychiatric examination.  The examiner should render an opinion as to whether it is more, less, or equally likely that the Veteran's current acquired psychiatric disorder is related to events in service or to his service-connected disabilities in any way.  The examiner should also opine as to whether his current disorder was aggravated by his service-connected disabilities.  Again, a complete rationale for all opinions expressed should be fully explained.

6.  After the development requested above has been completed, the RO should again review the record.  Any additional evidentiary development which may become apparent should be accomplished at this point.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


